IN RE Dr. Derrick D. Brooks; Dr. Seyed Alireza Sadeghi; Gina Speyrer; Jade Doucet; Michael Milliken; State of Louisiana through the Board of Supervisors of the Louisiana State University and Agricultural and Mechanical College through Louisiana Health Sciences Center; University Medical Center-Lafayette;— Defendant(s); Applying For Writ of Cer-tiorari and/or Review, Parish of Lafayette, 15th Judicial District Court.Div. E, No. 2012-4314;. to the Court of Appeal, Third Circuit, No. 15-628.
Denied.